Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of August 29,
2006 (the “Effective Date”), by and between Teragenix Corporation, a Florida
corporation (the “Company”), and Joseph Mauro (“Executive”) (together, the
“Parties”).

INTRODUCTION

WHEREAS, the shareholders of the Company and HemaCare Corporation, a California
corporation (“HemaCare”) are entering into that certain Stock Purchase Agreement
of even date herewith (the “Stock Purchase Agreement”);

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Stock Purchase Agreement that the Company and Executive enter into this
Agreement; and

WHEREAS, the Company desires to employ Executive as of the Effective Date and
Executive desires to accept employment with the Company on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants and agreements of the Parties contained in this document, the Company
and Executive agree as follows:

1.                                       Employment.

(a)                                  Title; Duties.  During the Term, Executive
will serve as Division President of the Company, and will report directly to
HemaCare’s President and Chief Executive Officer (“CEO”).  Executive shall have
such duties consistent with that of a President that may from time to time be
designated or assigned to Executive pursuant to the directives of HemaCare’s
President and CEO.  Executive shall perform faithfully the duties assigned to
him to the best of his ability.

(b)                                 Other Activities.  During the Term,
Executive shall devote his entire productive business time and attention to his
duties on the Company’s behalf except for sick leave, vacations and approved
leaves of absence; provided, however, that nothing in this Agreement shall
prohibit Executive from (i) serving as a director of any entity or business
enterprise which is not in direct competition with the business of the Company
or any present or future affiliate of the Company and which does not create a
real or perceived conflict of interest, (ii) otherwise participating in
educational, welfare, social, religious and civic organizations or (iii) making
any investments (other than “passive investments,” as defined below) in the
securities of any entity or business enterprise which is not in direct
competition with the business of the Company or any present or future affiliate
of the Company and which does not create a real or perceived conflict of
interest; provided, that Executive obtains the prior approval of the CEO with
respect to any position described in clause (i) of this Section 1(b) and any
investment (other than any “passive investments”) described in clause (iii) of
this Section 1(b), which approval shall not be unreasonably withheld, delayed or
conditioned.  An investment shall be considered a “passive investment” to the
extent that such securities (x) are actively traded on a United States national
securities exchange, on the NASDAQ National Market System or Small Cap Market
System, on the OTC Bulletin Board, or on any foreign securities exchange, and
(y) represent, at the time such investment is made, less than five percent (5%)
of the aggregate voting power of such entity or business enterprise.

2.                                       Employment Term.  Subject to Section 9,
Executive’s employment hereunder shall be for a term of thirty-six (36) months
commencing on the Effective Date and expiring at the close of business on the
day prior to the thirty-six (36) month anniversary of the Effective Date (the
“Term”).  This Agreement shall automatically renew for successive one (1) year
periods following the initial Term and any extensions thereof, if applicable,
unless either party provides written notice to the other party not less than
ninety (90) days prior to the end of the then-existing Term, that such party
does not desire the Term to automatically renew, in which event this Agreement
shall terminate as of the last day of the then-existing Term.

  

3.                                       Place of Employment.  Executive’s
services shall be performed at the Company’s principal executive offices located
at 5440 NW 33rd Avenue, Suite 108, Ft. Lauderdale, Florida 33309 or such other
place as the Company and Executive shall mutually agree.

4.                                       Salary.  For all services rendered by
Executive hereunder and all covenants and conditions undertaken by him pursuant
to this Agreement, the Company shall pay, and Executive shall accept, as full
compensation, the amounts set forth in this Section 4.

a.                                       Base Salary.  For all services to be
rendered by Executive pursuant to this Agreement, the Company agrees to pay
Executive a base salary (the “Base Salary”) of One Hundred and Seventy-Five
Thousand Dollars ($175,000.00) on an annualized basis.  The Base Salary shall be
paid in accordance with the Company’s regular payroll practices.  All amounts
payable shall be reduced by standard withholding and other authorized
deductions.  The Company, in its sole discretion, may increase (but not
decrease) the Base Salary from time to time, provided, however, that commencing
January 1, 2008, the Base Salary shall increase at a minimum level of 3% per
annum during each year of the Term.

b.                                      Bonus.  Executive shall be eligible for
a bonus of up to 20% of the Base Salary (the “Bonus”), starting in calendar year
2007, upon the achievement of specific goals and objectives, as determined in
the sole discretion of HemaCare’s President and Chief Executive Officer.  The
Bonus structure will put 100% of Executive’s Bonus potential at risk each year. 
Executive must be employed by the Company at the time of payment to be eligible
to receive any Bonus.

c.                                       Car Allowance.  During the Term,
Executive shall receive a car allowance equal to $1,250 per month.

d.                                      Life Insurance.  The Company agrees to
pay a whole life insurance policy for the Employee with a face amount equal to
one times Executive’s salary.

e.                                       Deductions.  The Company shall deduct
from the compensation described in Sections 4(a) and 4(b) any federal, state or
local withholding taxes, social security contributions and any other amounts
which may be required to be deducted or withheld by the Company pursuant to any
federal, state or local laws, rules or regulations.

f.                                         Disability Adjustment.  Any
compensation otherwise payable to Executive pursuant to Sections 4(a) and 4(b)
in respect of any period during which Executive is Disabled (as defined in
Section 9(d)) shall be reduced by any amounts payable to Executive for loss of
earnings or the like under any insurance plan or policy sponsored by the
Company.

5.                                       Expenses.  The Company shall from time
to time pay or reimburse Executive for the reasonable and necessary expenses
incurred by Executive in connection with the performance of his duties hereunder
if (a) such expenses have been previously approved by the Company or
reimbursement is otherwise appropriate in accordance with the Company’s
established policies and (b) the Company receives such verification thereof as
the Company may require in order to qualify such expenses as deductible business
expenses.

6.                                       Other Benefits.  In addition to his
compensation provided by the foregoing, so long as Executive is employed by the
Company, Executive shall be entitled to all of the benefits available
(a) generally to Company employees pursuant to Company programs, and/or (b) to
senior level executives at the Company, including, by way of illustration,
personal leave, paid holidays, sick leave, profit-sharing, retirement,
disability, dental, vision, group sickness, accident or health insurance
programs or equity incentive plans of the Company which may now or hereafter be
in effect, or in any other or additional such programs which may be established
by the Company, as and to the extent any such programs are or may from time to
time be in effect, as determined by the Company.  The Company shall implement
and maintain a health and medical plan as soon as is reasonably practical after
the execution of this Agreement and maintain such plan throughout the Term.  The
Company shall have the right to amend, reduce or completely terminate any or all
such plans by duly authorized action respecting all employees covered by such
plans as a group.

2

 

7.                                       Vacations and Holidays.  During each
calendar year, Executive shall accrue compensated personal time off (“PTO”) at
the rate of twenty-nine (29) days per year.  If Executive’s earned but unused
PTO reaches forty-eight (48) days, Executive will not continue to accrue
additional PTO time until he uses sufficient PTO to fall below this maximum
amount.  Thereafter, Executive shall start earning PTO benefits again until the
forty-eight (48) day maximum is again reached.  Any accrued but unused PTO time
will be paid to Executive on a pro rata basis at termination of employment for
any reason.  Executive shall not be compensated for holidays (other than as part
of the PTO system).

8.                                       Other Activities.  Executive shall,
during the term of his employment by the Company, devote all of his working time
and efforts to the business and affairs of the Company and its subsidiaries and
to the diligent and faithful performance of the duties assigned to him pursuant
to this Agreement.

9.                                       Termination.  The Company may terminate
Executive’s employment for any reason or no reason, with or without Cause (as
defined below), with the consequences described in Section 10 of this
Agreement.  Executive may terminate his employment with Good Reason (as defined
below) by giving the Company thirty (30) days’ advance written notice.  Upon
termination of Executive’s employment with the Company, Executive’s rights under
any applicable benefit plans shall be determined under the provisions of those
plans.

a.                                       Death.  Executive’s employment shall
terminate immediately in the event of his death.

b.                                      Cause.  Subject to Executive’s failure
to cure a breach in the manner and time described below, the Company may
terminate Executive’s employment for Cause immediately. As used in this
Agreement, the term “for Cause” shall be limited to a termination for the
following acts by Executive:  (i) misappropriation or embezzlement of the funds
or property of the Company or any subsidiary, falsification of any Company or
subsidiary documents or records or any unauthorized attempt by the Executive to
take any business or business opportunities of the Company or any subsidiary for
his or her own personal gain; (ii) Executive’s failure or inability to perform
any material duties contemplated by this Agreement for a period of thirty (30)
days, except in the event that the Executive is determined to have a Disability
(as defined in Section 9(d)) or in the event of Executive’s death; (iii) grossly
negligent, reckless or willful misconduct or insubordination in connection with
Executive’s performance of his duties; (iv) any material breach by Executive of
any agreement (including this Agreement or the Confidentiality Agreement (as
defined in Section 11)) between Executive and the Company; (v) Executive’s
conviction (including any plea of guilty or nolo contendere) of any felony, any
misdemeanor involving dishonesty or fraud, or any other criminal act that
impairs or could impair Executive’s ability to perform his or her duties;
(vi) the Executive’s material violation of Company policies, including, without
limitation, policies on prohibition of unlawful harassment or (vii) any illegal
drug or illegal substance abuse, illegal drug or illegal substance addiction, or
chronic addiction to alcohol on the part of Executive, other than any use of
medication prescribed by a doctor.  The determination of Cause shall be made by
HemaCare’s President and Chief Executive Officer in her reasonable discretion. 
Anything herein to the contrary notwithstanding, as to any termination based
upon clause (iii) above, the Company shall give the Executive written notice
prior to terminating this Agreement of the Executive’s employment, setting forth
a general description of the grounds for termination and the conduct required to
cure such grounds for termination.  The Executive shall have thirty (30) days
from the receipt of such notice within which to cure any such grounds for
termination to the satisfaction of the Company, which shall be determined by the
Company in its reasonable discretion.

c.                                       Termination by Executive for “Good
Reason”.  Subject to the provisions outlined below, at any time after the date
Executive commences employment under this Agreement, upon thirty (30) days’
advance written notice to the Company of his intent to terminate the Agreement,
Executive shall have the right to terminate his employment under this Agreement
for “Good Reason”.  For purposes of this Agreement, “Good Reason” is defined as
any one of the following:  (i) the Company fails to comply with the provisions
hereof governing compensation and benefits to Executive, (ii) the Company moves
the Company’s office location in violation of Section 3, (iii) the Company fails
to maintain Executive in the position of Division President (or a comparable
position) described in Section 1 or materially diminishes his duties or
responsibilities in such positions, (iv) the Company materially breaches any
other provision of this Agreement or any other written agreement with Executive,
or (v) conduct by the Company occurs that would cause Executive to commit
fraudulent acts or would expose Executive to criminal liability; provided,
however, that it shall not constitute Good Reason unless Executive shall have
provided the Company with written notice of its alleged actions constituting
Good Reason (which notice shall specify in reasonable detail the particulars of
such Good Reason) and the Company has not cured any such alleged Good Reason
within thirty (30) days of the Company’s receipt of such written notice.

3

 

d.                                      Disability.  The Company may terminate
Executive’s employment for Disability by giving Executive three (3) days’
advance written notice.  For all purposes under this Agreement, “Disability”
shall mean that Executive, at the time such notice is given, has been unable to
substantially perform his duties under this Agreement for a period of not less
than three (3) consecutive months (or after four (4) months in the aggregate
during a twelve-month period, whether consecutive or not) as the result of his
incapacity due to physical or mental illness.  A determination of Disability
shall be made by the Board in consultation with a physician reasonably
satisfactory to Executive (or his representative) and the Company, and Executive
shall cooperate with the efforts to make such determination. Any such
determination shall be conclusive and binding on the Parties for the purposes of
this Agreement.

10.                                 Termination Benefits.  Upon the termination
of Executive’s employment, Executive shall be entitled to receive:

a.                                       Death or Disability.  Executive shall
be entitled to the following:

(i)                  Payment of any Base Salary accrued but unpaid as of the
date of death or termination for Disability;

(ii)               Payments in accordance with any disability insurance policy
maintained by the Company and payment of Base Salary to the extent required to
ensure that Executive receives the full amount of Base Salary through the
combined payments under disability insurance (whether pursuant to a disability
insurance policy provided by the Company, or pursuant to state disability
benefits) and salary payments from the Company, for the remainder of the Term;

(iii)            Reimbursement for any unpaid expenses incurred in accordance
with Section 5; and

(iv)           Payment of any and all earnouts, or other consideration amounts
that the Company is obligated to pay pursuant to the Stock Purchase Agreement
(but only if actually earned, and such amounts shall be paid on the date(s)
provided in the Stock Purchase Agreement), and any bonuses earned as of the date
of termination pursuant to Section 4(b) of this Agreement.

b.                                      Termination for Cause.  Executive shall
be entitled to receive on the date of termination any accrued but unpaid salary
and shall be reimbursed for any reimbursable expenses pursuant to Section 5 that
have not been reimbursed prior to such termination.

c.                                       Termination by Company Other than for
Cause.  In the event the Company terminates Executive’s employment other than
for Cause, Executive shall be entitled to the following:

(i)                  Payment of any Base Salary accrued but unpaid as of the
date of termination;

(ii)               An amount equal to Executive’s monthly Base Salary in effect
on the date of termination for a period equal to the greater of the remainder of
the Term or twelve (12) months;

(iii)            The Company will pay to continue Executive’s health insurance
coverage (i.e., make COBRA payments) following the date of termination other
than for Cause until the earlier of (A) the greater of (1) the remainder of the
Term or (2) twelve (12) months, and (B) until Executive obtains full-time
employment, provided that such coverage remains available with respect to
Executive; and

(iv)           Payment of any and all earnouts, or other consideration amounts
payable by the Company pursuant to the Stock Purchase Agreement, whether earned
or unearned, within thirty (30) days of the date of termination, and any bonuses
earned as of the date of termination pursuant to Section 4(b) of this Agreement.

4

 

 

d.                                      Termination by Executive for “Good
Reason”.  A termination for Good Reason shall have the same consequences as
provided in Section 10(c) for a termination other than for Cause.

of employment by Executive on his own initiative, other than a termination due
to death or Disability or for Good Reason, shall have the same consequences as
provided in Section 10(b) for a termination for Cause.

f.                                         Other Benefits.  Except as expressly
set forth herein or pursuant to the terms of the Company’s written employee
benefit plans and policies in effect at the time of such termination, Executive
shall not be entitled to any pay or benefits upon his termination.

11.                                 Proprietary Information and Inventions
Agreement.  Executive has signed a Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) substantially in the form attached
hereto as Exhibit A.  Executive hereby represents and warrants to the Company
that he has complied with all of the obligations under the Confidentiality
Agreement and agrees to continue to abide by the terms of the Confidentiality
Agreement and further agrees that the provisions of the Confidentiality
Agreement shall survive any termination of this Agreement and/or Executive’s
employment relationship with the Company.

12.                                 Indemnification.  During the Term, the
Company shall indemnify Executive and hold Executive harmless from and against
all claims, actions, suits, proceedings, liabilities, damages, fines, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Losses”) which may be incurred by Executive in
connection with the performance of his duties hereunder, to the fullest extent
permitted by applicable law and to the same extent provided to any other senior
executive officer of the Company, except with respect to any Losses suffered by
Executive in connection with the transactions contemplated by the Stock Purchase
Agreement.  Expenses advanced to Executive under this Section 12 shall be repaid
by Executive on demand if and to the extent such advanced expenses are found not
to be lawfully indemnifiable by a competent tribunal.

13.                                 Exclusive Agreement.  Executive represents
and warrants that his employment by the Company as described herein does not and
shall not conflict with and is not and will not be constrained by any prior
employment or consulting agreement, arrangement or relationship, whether written
or oral.  Executive agrees not to make any unauthorized disclosure or use, on
behalf of the Company, of any confidential information belonging to any of
Executive’s former employers.  Executive represents that he is not in
unauthorized possession or control of any materials containing confidential and
proprietary or private information of a third party.

14.                                 Assignment.  This Agreement and all rights
under this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees, successors and assigns.  Neither this Agreement nor any right or
obligation of Executive under this Agreement may be assigned or transferred by
Executive to any other person or entity without the prior written consent of the
Company.  The Company may assign this Agreement; provided, however, that such
assignment will not relieve the Company of its obligations hereunder.

15.                                 Notices.  For purposes of this Agreement,
notices and other communications provided for in this Agreement shall be in
writing and shall be delivered personally or sent by United States certified
mail, return receipt requested, postage prepaid, addressed as follows:

  If to Executive: Joseph Mauro     12590 Little Palm Lane     Boca Raton, FL
33428     Facsimile No.:                      561-488-2584         If to the
Company: c/o Judi Irving     HemaCare Corporation     21101 Oxnard Street    
Woodland Hills, CA 91367

 

 

5

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this Section 15.  Such notices or other communications shall be effective upon
the earlier of delivery or three days after they have been mailed as provided
above.

16.                                 Integration.  This Agreement, and Exhibit A
hereto, represent the entire agreement and understanding between the Parties as
to the subject matter hereof and supersede all prior or contemporaneous
agreements whether written or oral.  No waiver, alteration, or modification of
any of the provisions of this Agreement shall be binding unless in writing and
signed by duly authorized representatives of the Parties hereto.

17.                                 Waiver.  Failure or delay on the part of
either Party hereto to enforce any right, power, or privilege hereunder shall
not be deemed to constitute a waiver thereof.  Additionally, a waiver by either
Party of a breach of any promise hereof by the other Party shall not operate as
or be construed to constitute a waiver of any subsequent breach by such other
Party.

18.                                 Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

19.                                 Headings.  The headings of the Sections
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of any provision of this Agreement.

20.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the internal substantive laws, and
not the choice of law rules, of the State of Florida.

21.                                 Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts and via facsimile, none of which need
contain the signature of more than one party hereto, and each of which shall be
deemed to be an original, and all of which together shall constitute a single
agreement.

22.                                 Arbitration.

a.                                       The Company and Executive agree that
any dispute or controversy arising out of or relating to any interpretation,
construction, performance, termination or breach of this Agreement or
Executive’s employment with the Company or termination of such employment, will
be settled by final and binding arbitration by a single arbitrator to be held in
Los Angeles County, California, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“AAA
Rules”) then in effect.  Without limiting any other provision herein, this
Section 22 shall survive the termination of Executive’s employment with the
Company and will apply to any claim, dispute, or controversy that arises during
or after the termination of Executive’s employment with the Company.  Executive
and the Company agree that the agreement to arbitrate under this Section 22 is
subject to and enforceable under the provisions of the Federal Arbitration Act
(the “FAA”), 9 U.S.C. § § I, et seq.  The arbitrator selected shall have the
authority to grant Executive or the Company or both all remedies otherwise
available by law, including injunctions.

b.                                      Notwithstanding anything to the contrary
in the AAA Rules, the arbitration shall provide (i) for written discovery and
depositions adequate to give the Parties access to documents and witnesses that
are essential to the dispute and (ii) for a written decision by the arbitrator
that includes the essential findings and conclusions upon which the decision is
based.  Consistent with applicable law, Executive and the Company shall each
bear his or its own costs and attorneys’ fees incurred in conducting the
arbitration and, except in such disputes where Executive asserts a claim under a
state or federal statute prohibiting discrimination in employment, a claim for
wrongful termination in violation of public policy, or a claim involving
enforcement of rights under any statute enacted for a public reason (the
“Excepted Claims”), shall split equally the fees and administrative costs
charged by the arbitrator and AAA.  In disputes where Executive asserts an
Excepted Claim against the Company, Executive shall be required to pay only the
AAA filing fee to the extent such filing fee does not exceed the fee to file a
complaint in state or federal court and the Company shall pay the balance of the
arbitrator’s fees and administrative costs.

6

 



c.                                       The decision of the arbitrator will be
final, conclusive and binding on the Parties to the arbitration.  The prevailing
party in the arbitration, as determined by the arbitrator, shall be entitled to
recover his or its reasonable attorneys’ fees and costs, including the costs or
fees charged by the arbitrator and AAA.  In disputes where Executive asserts an
Excepted Claim, reasonable attorneys’ fees shall be awarded by the arbitrator
based on the same standard as such fees would be awarded if the Excepted Claim
had been asserted in state or federal court.  Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

The parties hereby acknowledge that they have voluntarily negotiated the terms
of this Agreement, including, without limitation, this Section 22, have
consulted with counsel concerning such terms, and voluntarily agree to them.

            /s/ J I   /s/ J M     Company’s Initials   Executive’s Initials  

 

23.                                 Advice of Counsel.  The Parties represent
and agree that they have carefully read and fully understand all of the
provisions of this Agreement, and the terms and conditions set forth herein, and
that they are voluntarily entering into this Agreement.  The Parties affirm
that, prior to execution of this Agreement, they have consulted with counsel
concerning the terms and conditions set forth herein or have had the opportunity
to do so.

24.                                 Survival of Certain Terms.  The provisions
of Sections 9, 10, 11, 14 and 22 of this Agreement shall survive the termination
of this Agreement; provided, however, that the survival of such provisions after
the termination of this Agreement shall in no way constitute an extension of the
Term.  Except as set forth in the prior sentence, all other rights and
obligations of the Parties shall cease upon termination of this Agreement.

[Rest of page intentionally left blank]

7

 

IN WITNESS WHEREOF, each of the Parties has executed this Employment Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

  TERAGENIX CORPORATION               By: /s/ Judi Irving   Title: Chief
Executive Officer               EXECUTIVE               By: /s/ Joseph Mauro    
Joseph Mauro

 

S-1

 



EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

In consideration of my employment by _____________ (the "Company") and the
compensation I receive from the Company, I agree that:

1. Proprietary Information. I understand that the Company possesses and will
possess Proprietary Information that is important to its business. "Proprietary
Information" is information (whether conveyed orally, in writing or otherwise)
that was or will be developed, created, or discovered by or on behalf of the
Company, or that became or will become known by, or was or is conveyed to the
Company, that has or could have commercial value in the Company's business,
unless (a) the information is or becomes publicly known through lawful means; or
(b) the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly or
indirectly from the Company.

Proprietary Information includes, without limitation, any Company Inventions (as
defined below) and any information relating to (i) client/customer lists, vendor
lists or other lists or compilations containing client, customer or vendor
information; (ii) information about products, proposed products, research,
product development, techniques, processes, costs, profits, markets, marketing
plans, strategies, forecasts, sales or commissions; (iii) plans for the future
development or new product concepts; (iv) manufacturing techniques or processes,
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means; (v) the compensation, performance and terms of
employment of other employees; (vi) all other information that has been or will
be given to me in confidence by the Company (or any affiliate); (vii) software
in various stages of development, and any designs, drawings, schematics,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, research development, processes and
procedures relating to any software; and (viii) any information that the Company
obtains from another party that it treats as proprietary or designates as
Proprietary Information.

At all times, both during my employment with the Company and after my
termination, I will not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any third party, other than in my assigned
duties for the benefit of the Company, any Proprietary Information. I am aware
that the unauthorized disclosure of Proprietary Information may be highly
prejudicial to the Company's interests, an invasion of privacy, and an improper
disclosure of trade secrets. Without limiting the foregoing, I shall not make
copies of, or otherwise reproduce, Proprietary Information unless authorized by
the Company for reproduction.

2. Company Materials. "Company Materials" are documents or other media or
tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or plans of the Company, whether
such documents have been prepared by me or by others. "Company Materials"
include, without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer software, media or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.

 
 

 

3. Intellectual Property.

3.1 All Proprietary Information and all right, title and interest in and to any
patents, patent rights, copyrights, trademark rights, mask work rights, trade
secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively, "Rights") in connection therewith shall be the sole
property of the Company. I hereby assign to the Company any Rights I may have or
acquire in such Proprietary Information.

3.2 I acknowledge and agree that I have no expectation of privacy with respect
to the Company's telecommunications, networking or information processing
systems (including, without limitation, stored company files, e-mail messages
and voice messages) and that my activity and any files or messages on or using
any of those systems may be monitored at any time without notice. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. All Company Materials shall be the sole property of the Company. I agree
that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I recognize
that the unauthorized taking of any Proprietary Information may be a crime under
the Cal. Penal Code §499c or comparable laws of other states or the United
States, and may also result in civil liability under Sections 3426.1 through
3426.11 of the California Civil Code, or comparable laws of other states. I
further agree that, immediately upon the termination of my employment by me or
by the Company for any reason, or for no reason, or during my employment if so
requested by the Company, I will return all Company Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (a) my personal copies of records relating to my compensation;
(b) my personal copies of any materials previously distributed generally to
stockholders of the Company; and (c) my copy of this Employee Proprietary
Information and Inventions Agreement (the "Agreement").

3.3 I agree that all "Inventions" (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, mask works, discoveries,
patents, technology, algorithms, computer software, application programming
interfaces, protocols, formulas, compositions, ideas, designs, processes,
techniques, know-how, data and all improvements, rights and claims related to
the foregoing), which I have made, conceived, reduced to practice or developed,
and which I make, conceive, reduce to practice or develop (in whole or in part,
either alone or jointly with others) during my employment and in connection with
the business of the Company, shall be the sole property of the Company to the
maximum extent permitted by Section 2870 of the California Labor Code. I hereby
assign, without further consideration, all such Inventions ("Company
Inventions") to the Company (free and clear of all liens and encumbrances), and
the Company shall be the sole owner of all Rights in connection therewith. No
assignment in this Agreement shall extend to Inventions, the assignment of which
is prohibited by Labor. Code Section 2870, which states:

2

 

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.

2. Result from any work performed by the employee for the employer.

I acknowledge that all original works of authorship which have been made and
which are made by me (in whole or in part, either alone or jointly with others)
within the scope of my employment and which are protectable by copyright are
"works made for hire," as defined in the United States Copyright Act (17 USCA,
Section 101). I have not disclosed and will not disclose Inventions covered by
this Section 3.3 to any person outside the Company, unless I am requested to do
so by management personnel of the Company.

3.4 I have maintained and agree to maintain adequate and current written records
on the development of all Company Inventions and have disclosed and agree to
disclose promptly to the Company all Company Inventions and relevant records,
which records will remain the sole property of the Company. I further agree that
all information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work or authorship,
design, formula, discovery, patent, or copyright that I do not believe to be a
Company Invention, but is conceived, developed, or reduced to practice by me (in
whole or in part, either alone or jointly with others) during my employment,
shall be promptly disclosed to the Company (such disclosure to be received in
confidence). The Company shall examine such information to determine if in fact
the ideas, process, or invention, etc., constitutes a Company Invention and is
therefore subject to assignment under Section 3.3. I will also disclose to the
Company all Inventions conceived, reduced to practice, used, sold, exploited or
developed by me (in whole or in part, either alone or jointly with others)
within one (1) year of the termination of my employment with the Company
("Presumed Inventions"); such disclosures shall be received by the Company in
confidence, to the extent they are not assigned to the Company in Section 3.3,
and do not extend such assignment. Because of the difficulty of establishing
when any Presumed Invention is first conceived or developed by me, or whether it
results from access to Proprietary Information or the Company's equipment,
facilities, and data, I agree that all Presumed Inventions and all Rights
associated therewith shall be presumed to be Company Inventions and therefore
assignable to the Company_ I can rebut this presumption, if I prove that a
Presumed Invention is not a Company Invention.

3

 

 

3.5 I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company's
expense, in evidencing, perfecting, recording, obtaining, maintaining, defending
and enforcing Rights and/or my assignment with respect to such Company
Inventions in any and all countries. Such acts may include, without limitation,
execution of documents and assistance or cooperation in legal proceedings.
Should the Company be unable to secure my signature on any document necessary to
apply for, prosecute, obtain, enforce or defend any Rights relating to any
assigned Invention, whether due to my mental or physical incapacity or any other
cause, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents, as my agents and attorneys-in-fact, with full
power of substitution, to act for and in my behalf and instead of me, to execute
and file any documents and to do all other lawfully permitted acts to further
the above purposes with the same legal force and effect as if executed by me.

3.6 Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights" (collectively, "Moral Rights"). To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such waiver and consent. I will confirm any such
waivers and consents from time to time as requested by the Company.

3.7 I agree that I will not incorporate in any way, or permit to be incorporated
in any way, any Inventions made, conceived, reduced to practice or developed by
me (in whole or in part, either alone or jointly with others) either: (a) prior
to or (b) outside the scope of my engagement as an independent contractor for
the Company ("Prior Inventions"). Notwithstanding the foregoing, I hereby grant
the Company a royalty-free, nonexclusive, perpetual, irrevocable, transferable,
worldwide license (with rights to sublicense through multiple tiers of
sublicense) to practice all Rights relating to any Prior Inventions (or other
Inventions that are not assigned or assignable to Company hereunder) that become
incorporated in any way, or I permit to be incorporated in any way, in any
Company Inventions or any other Company technology or products.

3.8 I understand that nothing in this Agreement is intended to expand the scope
of protection provided me by Sections 2870 through 2872 of the California Labor
Code.

4. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any confidential information,
proprietary information or trade secrets of my former or concurrent employers. I
agree that I will not bring onto the premises of the Company any document or any
property belonging to my former employers unless consented to in writing by
them. I represent and warrant that I have returned all property and confidential
information belonging to all prior employers.

5. Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not and will not: (a) disclose
any Proprietary Information or deliver any Company Materials to anyone outside
of the Company, or (b) use, copy, publish, or summarize any Proprietary
Information or remove any Company Materials from the business premises of the
Company, except to the extent necessary and appropriate to carry out my
responsibilities as an employee of the Company, or (c) improperly use or
disclose any confidential information, proprietary information or trade secrets
of my former or concurrent employers or any other third party, or (d) bring onto
the premises of the Company any document or any property belonging .to my former
employers unless consented to in writing by them.

4

 

 

6. No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement has not breached and will not
breach any agreement to keep in confidence proprietary or confidential
information acquired by me in confidence or in trust prior to my employment with
the Company_ I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith or in conflict with my
employment with the Company. The performance of this Agreement does not and will
not violate any applicable law, rule or regulation or any proprietary or other
right of any third party.

7. Remedies; Waiver. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company. I ALSO ACKNOWLEDGE AND UNDERSTAND
THAT I SHALL NOT, UNDER ANY CIRCUMSTANCE, HAVE ANY RIGHT TO SEEK OR ATTEMPT TO
SEEK ANY INJUNCTIVE RELIEF AGAINST THE COMPANY WITH RESPECT TO ANY BREACH OR
THREATENED BREACH OF THIS AGREEMENT, AND I HEREBY WAIVE ANY AND ALL SUCH RIGHTS
AGAINST THE COMPANY.

8. Survival. I agree that my obligations under Sections 1, 3, and 7 through 15
of this Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

9. Controlling Law; Venue; Severability. I agree that the sole jurisdiction and
venue for actions related to the subject matter hereof shall be the state and
federal courts located in the County of Los Angeles, California. I further agree
that if one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable California law, such illegal or unenforceable
portion(s) shall be limited or excluded from this Agreement to the minimum
extent required so that this Agreement shall otherwise remain in full force and
effect and enforceable in accordance with its terms.

10. Successors and Assigns. This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns. The failure, whether
purposeful or otherwise, to exercise in any instance any right, power or
privilege under this Agreement or under law shall not constitute a waiver of any
other right, power or privilege, nor of the same right, power or privilege in
any other instance.

5

 





11. Entire Agreement/Modification. The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter and may not
be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement can only be modified by a subsequent written agreement executed by an
officer of the Company.

12. Integration. This Agreement supersedes all, and may not be contradicted by
evidence of any, other prior and contemporaneous agreements and statements on
these subjects. If any practices, policies, or procedures of the Company, now or
in the future, that apply to me are inconsistent with the terms hereof, the
provisions of this Agreement shall control unless changed in writing by the
Company.

13. Employment at Will. This Agreement is not an employment agreement. Except as
set forth in my employment agreement, if any, the Company may terminate my
employment with it at any time, with or without cause.

14. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.

15. Rights Cumulative. The rights and remedies provided hereby to the Company
are cumulative, and the exercise of any right or remedy by the Company, whether
pursuant hereto, to any other agreement, or to law, shall not preclude or waive
the Company's right to exercise any or all other rights and remedies.

6

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I HAVE HAD THE OPPORTUNITY TO
CONSULT LEGAL COUNSEL IN REGARD TO THIS AGREEMENT AND AM FULLY AWARE OF ITS
LEGAL EFFECT. I HAVE ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY AND
BASED ON MY OWN JUDGMENT. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME TO
INDUCE ME TO SIGN THIS AGREEMENT.

 

Date:             Employee Signature

 

Accepted and Agreed to:

 

By:     Name:     Title:    

 

7




 

